 



1035 O’Brien Drive, Menlo Park, CA 94025

Tel +1-650-272-6269

 

 

 



[gbm3ee2ai0w5000001.jpg]

 

Exhibit 10.32

 

AMENDMENT  TO

CHANGE IN CONTROL AND SEVERANCE AGREEMENT

 

This Amendment (the “Amendment”) to that certain Change in Control and Severance

 

Agreement, dated as of November 5, 2014 (the “Severance Agreement”), by and
between Mehdi Gasmi, Ph.D. (“Executive”) and Avalanche Biotechnologies, Inc.
(the “Company”) is made as of August 21, 2015 (the “Amendment Effective Date”).
Any capitalized term not defined in this Amendment shall have the meaning set
forth in the Severance Agreement.

 

WHEREAS, the Company desires to modify the Severance Agreement to motivate
Executive to work cooperatively through the leadership transition at the
Company.

.

NOW, THEREFORE, in consideration of the mutual agreements set forth herein, and
for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto hereby agree as follows:

 

1.     Limited Severance Enhancements. If Executive experiences a Covered
Termination pursuant to Section  3 of the Severance Agreement prior to the
second anniversary of the Amendment Effective Date,

 

(i) the reference to “nine (9) months” in Section 3(a) of the Severance
Agreement shall be replaced with “twelve (12) months” and

 

(ii)   if Executive delivers to the Company a Release of Claims, then in
addition to the benefits provided in clauses (a) and (b) of Section 3 of the
Severance Agreement, each outstanding equity award, including, without
limitation, each stock option and restricted stock unit award, granted on or
prior to August 21, 2015 and held by Executive shall automatically become vested
and, if applicable, exercisable and any forfeiture restrictions or rights of
repurchase thereon shall immediately lapse, in each case, with respect to that
number of shares that would have vested and if, applicable, become exercisable
in the twelve (12) months immediately following Executive’s Covered Termination
had Executive’s employment continued during such twelve (12)-month period (the
benefits in (i) and (ii), collectively, the “Limited Severance Enhancements”).
For the avoidance of doubt, if Executive experiences a Covered Termination
pursuant to Section 3 of the Severance Agreement on or after the second
anniversary of the Amendment Effective Date, Executive shall not be entitled to
the Limited Severance Enhancements.

 

2.     Executive acknowledges and agrees that in connection with the employment
of a permanent Chief Scientific Officer of the Company, Executive shall be
returned to his position of Senior Vice President, Manufacturing and that the
assignment of duties therewith shall not be deemed a material reduction in
Executive’s duties (as compared to his duties as interim Chief Scientific
Officer) for purposes of determining whether Executive has experienced a
Constructive Termination pursuant to Sections 3 or 4 of the Severance Agreement.

 

3.Governing Law.The validity, interpretation, construction and performance of
this

Agreement shall be governed by the laws of the State of California.

 

4.       Executive’s Successors. The terms of this Amendment and all rights of
Executive hereunder shall inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

 

 

--------------------------------------------------------------------------------

 

5.       No Other Changes. Except as expressly set forth herein, all of the
provisions of the Severance Agreement shall remain unchanged and in full force
and effect.   After the date hereof, any reference to the Severance Agreement
shall mean the Severance Agreement as amended or modified hereby.

 

6.       Counterparts. This Amendment may be executed in counterparts, each of
which shall be deemed an original, but all of which together will constitute one
and the same instrument.

 

[Signature page follows.]

 

27819951.1

2

 



--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written.

 

 

 

 

AVALANCHE BIOTECHNOLOGIES, INC.

 

 

 

By:

/s/ Hans Hull

 

Name: Hans P. Hull

Title: Chief Executive Officer and President

 

 

 

 

MEHDI GASMI, PH.D.

/s/ Mehdi Gasmi

27819951.1

3

 

